Citation Nr: 0336312	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability secondary to service-connected lumbar spine 
disability.  

2. Entitlement to service connection for bilateral knee 
disability secondary to service-connected lumbar spine 
disability.  

3.  Entitlement to service connection for hypertension 
secondary to service-connected major depressive disorder.  

4.  Entitlement to an increased rating for residuals of a 
lumbar spine disability, currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1963 
to September 1966.

This appeal arises from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied an increased rating for 
residuals of an injury to the lumbar spine, then rated 30 
percent disabling.  This appeal also arises from a decision 
issued in April 2001, that inter alia denied entitlement to 
secondary service connection for the hips, the knees, and 
denied secondary service connection for hypertension.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of these issues.

In a September 2000 Hearing Officer Decision, a 50 percent 
rating was assigned for residuals of lumbar spine injury, L3-
4.  Inasmuch as a higher evaluation is potentially available, 
and as the issue of an increased rating was already in 
appellate status at the time of the Hearing Officer Decision, 
the Board will consider entitlement to an increased rating 
for this disability for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The veteran and his spouse testified before an RO hearing 
officer in June 2000. 




REMAND

After reviewing the record, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002) have not been satisfied with respect to the 
issues on appeal.  Specifically, the VCAA provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2).

Similarly, the VCAA and the implementing regulations provide 
that VA will notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, during the remand period, the RO should notify 
the veteran that VA will provide medical examinations to 
determine (1) the nature and etiology of bilateral knee and 
hip pains; (2) the nature and etiology of his hypertension; 
and, (3) the current severity of his service-connected lumbar 
spine disability.  

The RO should, after the foregoing development, schedule the 
veteran for an orthopedic examination, to include a medical 
opinion.  The examiner should review the claims file, examine 
the veteran, and render any diagnosis warranted.  If any hip, 
thigh, knee, or leg disability is found, the examiner should 
offer an opinion addressing whether it is at least as likely 
as not that such disability was caused by or is aggravated by 
the service-connected lumbar spine disability.  

Since the most recent supplemental statement of the case 
(SSOC) on the issue of an increased rating for the lumbar 
spine was issued, the rating criteria for diseases and 
injuries of the spine were revised.  Therefore, the veteran 
should be reexamined for this purpose and he must be notified 
of the revised regulation and be afforded an opportunity to 
submit additional evidence and argument on the matter.  
Thereafter, this issue must be readjudicated.

The veteran has essentially claimed that service-connected 
major depressive disorder has caused or aggravated his 
hypertension.  A history of hypertension is mentioned in the 
claims file; however, the veteran should be afforded an 
appropriate examination to verify this diagnosis.  If 
hypertension is found, a qualified physician should offer an 
opinion addressing whether it is at least as likely as not 
that the hypertension was caused by or is aggravated by the 
major depressive disorder.  This question may be directed to 
a psychiatrist if the examiner so recommends.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
his representative that notwithstanding the information 
provided in any previous VCAA notice, a full year is allowed 
to respond.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish information as to any 
relevant treatment received since 
November 2001.  The RO should then 
attempt to obtain copies of those records 
and advise the veteran and his 
representative if the records are not 
obtained.  

2.  With respect to the issues of 
entitlement to secondary service 
connection for bilateral hip and knee 
pains and hypertension, and for an 
increased rating for the lumbar spine 
disability, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent.  The veteran and his 
representative should be notified that 
the rating criteria for diseases of the 
lumbar spine changed during the appeal 
period and they should be supplied a copy 
of the revised rating schedule.  The 
veteran and his representative should be 
invited to submit any additional evidence 
or argument concerning the issues on 
appeal.  They should be informed that any 
evidence and information submitted must 
be received within one year of the date 
of the RO's letter, and that they should 
inform the RO if they desires to waive 
the one-year period for response.

3.  The RO should schedule the veteran 
for an examination by a qualified 
physician to determine the current 
severity of the service-connected lumbar 
spine disability.  The claims folder and 
a copy of the Remand should be made 
available to and be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail. 

4.  The RO should schedule the veteran 
for an examination by a qualified 
physician to determine the nature and 
etiology of any hip, thigh, knee, or leg 
pain.  The claims folder and a copy of 
the Remand should be made available to 
and be reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  Based on a 
review of the records contained in the 
claims folder and the examination 
results, the examiner is asked to address 
the following:  

(a).  Has the veteran developed a hip, 
thigh, knee, or leg disorder?  If so, 
state the diagnosis or diagnoses.

(b).  If the veteran has developed a 
hip, thigh, knee, or leg disorder, is 
it at least as likely as not (50 
percent or greater chance) that such 
disorder was caused by or aggravated 
by the service-connected lumbar spine 
disability?

A complete rationale should be given for 
all opinions.  The opinion should be 
based on examination findings, historical 
records, and medical principles. 

5.  The RO should schedule the veteran 
for an examination by a qualified 
physician to determine the nature and 
etiology of any hypertension.  The claims 
folder and a copy of the Remand should be 
made available to and be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to address the following:  

(a).  Has the veteran developed 
hypertension?  

(b).  If the examiner finds that the 
veteran has developed hypertension, is 
it at least as likely as not (50 
percent or greater chance) that 
hypertension was either caused by or 
aggravated by the veteran's service-
connected major depressive disorder?

A complete rationale should be given for 
all opinions.  The opinion should be 
based on examination findings, historical 
records, and medical principles.  If the 
examiner prefers, this question may be 
directed to a psychiatrist.  

6.  After the above development, the RO 
should readjudicate the issues of 
entitlement to secondary service 
connection for bilateral hip pain, for 
bilateral knee pain, and hypertension in 
light of all pertinent evidence and legal 
authority.  The RO should readjudicate 
the issue of an increased rating for the 
lumbar spine in light of all pertinent 
evidence and both the former and the 
revised rating criteria for diseases of 
the spine.   

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
SSOC and afford them an opportunity to provide written or 
other argument in response thereto before the claims file is 
returned to the Board for further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




